—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered October 30, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the trial court erred in failing to respond meaningfully to a request for further instruction by the jury when it indicated it was at an impasse at 10:30 p.m., after approximately 6Y2 hours of deliberation, and asked for advice. In any event, the court’s action in directing sequestration and instructing that deliberations cease until the next morning was appropriate under the circumstances.
In addition, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., O’Brien, Friedmann and Krausman, JJ., concur.